DAN M. LEE, Justice,
for the Court:
This is an appeal from the Chancery Court of Stone County wherein the chancellor affirmed the decision of the Stone County Board of Education not to rehire J.O. Flowers. The school board had determined that Flowers was a poor disciplinarian and that he had failed to command the respect and attention of his students.
The issues concern Mr. Flowers’ right to have the decision not to renew his contract reviewed. It is the opinion of the Court that the issues in this case are controlled by Miss.Code Ann. § 37-9-101-§ 37-9-113 and this Court’s decisions in Dampier v. Lawrence County School District, 344 So.2d 130 (Miss.1977), Tanner v. Hazlehurst Municipal Separate School District, 427 So.2d 977 (Miss.1983) and Calhoun County Board of Education v. Hamblin, 360 So.2d 1236 (Miss.1978).
AFFIRMED.
PATTERSON, C.J., ROY NOBLE LEE, P.J., and HAWKINS, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.
WALKER, P.J., not participating.